Case 20-50133-grs         Doc 1524      Filed 11/13/20 Entered 11/13/20 17:39:48                     Desc Main
                                       Document     Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

                                       )
  In re:                               )                   Chapter 11
                                       )
                  1
  OGGUSA, Inc.,                        )                   Case No. 20-50133-grs
                                       )                   (Jointly Administered)
         Debtors.                      )
                                       )                   Honorable Gregory R. Schaaf
                                       )
                                       )
  OGGUSA, Inc. f/k/a GENCANNA          )                   Adv. Proc. No. 20-____________-grs
  GLOBAL USA, Inc.                     )
                                       )
             Plaintiff,                )
                                       )
         v.                            )
                                       )
  GREEN ROADS OF FLORIDA LLC,          )
  GWR DISTRIBUTORS LLC, and            )
  GREEN ROADS WEST, LLC,               )
                                       )
         Defendants.                   )
 _____________________________________ )



                                               COMPLAINT


         OGGUSA, Inc. (f/k/a GenCanna Global USA, Inc.)2 (“GenCanna” or the “Debtor” and,

 with OGG, Inc. and Hemp Kentucky, LLC, the “Debtors”), for its Complaint against Green Roads

 of Florida LLC, GWR Distributors LLC, and Green Roads West, LLC (collectively, “Green

 Roads,” or “Defendants”), alleges as follows:



 1
         The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax
         identification numbers in parentheses): OGGUSA, Inc. (0251); OGG, Inc. (9524); and Hemp Kentucky, LLC
         (0816).
 2
         On or around July 7, 2020, GenCanna Global USA, Inc. changed its name to OGGUSA, Inc., and
         subsequently filed a Motion for an Order Approving the Use of a Revised Case Caption that was granted by
         the Court. (D.I. 1057, 1135).


 13959388 v5
Case 20-50133-grs       Doc 1524    Filed 11/13/20 Entered 11/13/20 17:39:48             Desc Main
                                   Document     Page 2 of 10



                                  NATURE OF PROCEEDING

        1.      This is an action to recover accounts receivable. GenCanna delivered goods to

 Defendants, and Defendants retained those goods but have failed to pay for them.

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. §§ 157 and

 1334, and pursuant to L.R. 83.12 of the Joint Local Rules of Civil Practice for the United States

 District Courts for the Eastern and Western Districts of Kentucky.

        3.      On January 24, 2020, certain creditors of GenCanna filed an involuntary petition

 for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) against

 GenCanna in the United States Bankruptcy Court for the Eastern District of Kentucky (the

 “Court”). On February 5, 2020, OGG, Inc. (f/k/a/ GenCanna Global, Inc.) and Hemp Kentucky,

 LLC each filed a voluntary chapter 11 petition for relief under the Bankruptcy Code. On February

 6, 2020, GenCanna consented to the involuntary petition, and an order for relief was entered.

        4.      This action is a proceeding arising in and/or related to GenCanna’s bankruptcy case,

 jointly administered with the bankruptcy cases of the other Debtors identified in footnote 1 above,

 which are cases under chapter 11 of the Bankruptcy Code, and which are pending in the Court.

        5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            PARTIES

        6.      Plaintiff GenCanna is a Delaware corporation with its principal place of business

 at 4274 Colby Road, Winchester, Kentucky 40391.

        7.      Defendant Green Roads of Florida LLC is a Florida limited liability company with

 a principal place of business at 601 Fairway Drive, Deerfield Beach, Florida 33441.

        8.      Defendant GWR Distributors LLC is a Florida limited liability company with a

 principal place of business at 601 Fairway Drive, Deerfield Beach, Florida 33441.
                                                 2
Case 20-50133-grs        Doc 1524       Filed 11/13/20 Entered 11/13/20 17:39:48                     Desc Main
                                       Document     Page 3 of 10



        9.      Defendant Green Roads West, LLC is a Florida limited liability company with a

 principal place of business at 601 Fairway Drive, Deerfield Beach, Florida 33441.

                             RELEVANT FACTUAL BACKGROUND

        10.     Before the sale of certain of their assets during their bankruptcy proceedings, the

 Debtors were a vertically-integrated agriculture-technology company that cultivated hemp plants

 and processed them into products containing hemp-derived substances, such as cannabidiol

 (“CBD”) oils and other hemp-derived cannabinoid products.

        11.     The Debtors sold whole-plant hemp extracts that were either isolated crystalline

 cannabinoid CBD or “full-spectrum” (i.e., CBD and a natural balance of cannabinoids, flavonoids,

 and terpenes). The Debtors made these products available to customers in powders and oils, and

 they could be prepared in a proprietary water dispersible powder form to support large scale

 manufacturing needs. The Debtors also offered a suite of packaged, white label products including

 custom tinctures, capsules, and topical creams for general and specific health-related uses.

        12.     On or about October 18, 2018, Green Roads submitted to GenCanna a Customer

 Application Form in the name of Green Roads of Florida. During the course of the relationship

 between GenCanna and Green Roads, Green Roads was identified as Green Roads of Florida,

 Green Roads West, and GRW Distributors.3

        13.     In mid-2019, Green Roads placed a number of orders for CBD products.

        14.     It was GenCanna’s general practice to respond to an order from Green Roads by

 generating a quote for the products ordered. Each quote generated by GenCanna contained

 standard terms and conditions regarding the sale.




 3
        Upon review of the Florida Business Entity Search, it appears two letters were inadvertently transposed in
        GenCanna’s system and the proper name for GRW Distributors is “GWR Distributors.”

                                                       3
Case 20-50133-grs       Doc 1524    Filed 11/13/20 Entered 11/13/20 17:39:48             Desc Main
                                   Document     Page 4 of 10



        15.     Additionally, GenCanna would generate a sales order to facilitate the processing of

 the order.

        16.     As the availability of certain products varied based on a number of external and

 internal factors, an invoice reflecting only the products actually ready for shipment would be

 produced by GenCanna, and such invoices were issued on the date of shipment.

        17.     During 2019, all invoices to Green Roads were generated with “Net 10” payment

 terms, indicating payment due in full no later than 10 days after shipment of the product(s).

        18.     On or about July 29, 2019, GenCanna issued quote #1223 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. Also on or about July 29, 2019, GenCanna generated sales order

 #531 in connection with the order placed by Green Roads reflected in quote #1223. On or about

 July 30, 2019, GenCanna issued invoice #3843 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline

 cannabidiol to Green Roads. As only a $25,000.00 payment has been made to date on this invoice,

 an outstanding balance of $81,250.00 remains related to invoice #3843. See documentation related

 to quote #1223, sales order #531, and invoice #3843, true and correct copies of which are attached

 hereto as Exhibit A and incorporated by reference.

        19.     On or about July 29, 2019, GenCanna issued quote #1225 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. On or about July 30, 2019, GenCanna generated sales order #533 in

 connection with the order placed by Green Roads reflected in quote #1225. Also on or about July

 30, 2019, GenCanna issued invoice #3844 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline



                                                  4
Case 20-50133-grs      Doc 1524     Filed 11/13/20 Entered 11/13/20 17:39:48            Desc Main
                                   Document     Page 5 of 10



 cannabidiol to Green Roads. As no payments have been made to date on this invoice, an

 outstanding balance of $106,250.00 remains related to invoice #3844. See documentation related

 to quote #1225, sales order #533, and invoice #3844, true and correct copies of which are attached

 hereto as Exhibit B and incorporated by reference.

        20.     On or about July 29, 2019, GenCanna issued quote #1227 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. On or about July 30, 2019, GenCanna generated sales order #534 in

 connection with the order placed by Green Roads reflected in quote #1227. Also on or about July

 30, 2019, GenCanna issued invoice #3856 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline

 cannabidiol to Green Roads. As no payments have been made to date on this invoice, an

 outstanding balance of $106,250.00 remains related to invoice #3856. See documentation related

 to quote #1227, sales order #534, and invoice #3856, true and correct copies of which are attached

 hereto as Exhibit C and incorporated by reference.

        21.     On or about July 29, 2019, GenCanna issued quote #1228 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. Also on or about July 29, 2019, GenCanna generated sales order

 #535 in connection with the order placed by Green Roads reflected in quote #1228. On or about

 July 31, 2019, GenCanna issued invoice #3859 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline

 cannabidiol to Green Roads. As no payments have been made to date on this invoice, an

 outstanding balance of $106,250.00 remains related to invoice #3859. See documentation related




                                                 5
Case 20-50133-grs      Doc 1524     Filed 11/13/20 Entered 11/13/20 17:39:48            Desc Main
                                   Document     Page 6 of 10



 to quote #1228, sales order #535, and invoice #3859, true and correct copies of which are attached

 hereto as Exhibit D and incorporated by reference.

        22.     On or about July 29, 2019, GenCanna issued quote #1229 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. Also on or about July 29, 2019, GenCanna generated sales order

 #536 in connection with the order placed by Green Roads reflected in quote #1229. On or about

 July 31, 2019, GenCanna issued invoice #3858 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline

 cannabidiol to Green Roads. As no payments have been made to date on this invoice, an

 outstanding balance of $106,250.00 remains related to invoice #3858. See documentation related

 to quote #1229, sales order #536, and invoice #3858, true and correct copies of which are attached

 hereto as Exhibit E and incorporated by reference.

        23.     On or about July 29, 2019, GenCanna issued quote #1230 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. On or about July 30, 2019, GenCanna generated sales order #537 in

 connection with the order placed by Green Roads reflected in quote #1230. On or about July 31,

 2019, GenCanna issued invoice #3860 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline

 cannabidiol to Green Roads. As no payments have been made to date on this invoice, an

 outstanding balance of $106,250.00 remains related to invoice #3860. See documentation related

 to quote #1230, sales order #537, and invoice #3860, true and correct copies of which are attached

 hereto as Exhibit F and incorporated by reference.




                                                 6
Case 20-50133-grs        Doc 1524    Filed 11/13/20 Entered 11/13/20 17:39:48             Desc Main
                                    Document     Page 7 of 10



        24.     On or about July 29, 2019, GenCanna issued quote #1231 to Green Roads, in

 response to Green Road’s order of 100 units of .25kg of bundled custom crystalline cannabidiol at

 a total price of $106,250.00. On or about July 30, 2019, GenCanna generated sales order #530 in

 connection with the order placed by Green Roads reflected in quote #1231. On or about July 31,

 2019, GenCanna issued invoice #3857 in the amount of $106,250.00 to Green Roads

 contemporaneously with the shipment of 100 units of .25 kg of bundled custom crystalline

 cannabidiol to Green Roads. As no payments have been made to date on this invoice, an

 outstanding balance of $106,250.00 remains related to invoice #3857. See documentation related

 to quote #1231, sales order #530, and invoice #3857, true and correct copies of which are attached

 hereto as Exhibit G and incorporated by reference.

        25.     The aforementioned products under invoices #3843 and #3844 were shipped to

 Green Roads on or about July 30, 2019.

        26.     The aforementioned products under invoices #3856, #3857, #3858, #3859, and

 #3860 were shipped to Green Roads on or about July 31, 2019.

        27.     Therefore, on or about July 30 and July 31, 2019, GenCanna fully performed its

 obligations under the quotes and invoices by delivering all of the units of .25 kg of bundled custom

 crystalline cannabidiol that Green Roads purchased to Green Roads in good condition.

        28.     Upon delivery or within a reasonable amount of time thereafter, Green Roads did

 not reject the goods.

        29.     Green Roads has retained the goods and/or the full benefit derived therefrom.

        30.     To date, Green Roads has not paid $718,750.00 of the purchase price for the goods

 that GenCanna sold and delivered to Green Roads.




                                                  7
Case 20-50133-grs       Doc 1524    Filed 11/13/20 Entered 11/13/20 17:39:48            Desc Main
                                   Document     Page 8 of 10



           31.   On April 23, 2020, GenCanna sent Green Roads a demand letter demanding

 payment for amounts due and owing under a number of open invoices for products shipped to or

 on behalf of Green Roads. A true and correct copy of the Demand Letter is attached hereto as

 Exhibit H and incorporated herein by reference in its entirety.

           32.   On or about May 15, 2020, counsel for GenCanna received a response to the

 Demand Letter (the “Response Letter”). The Response Letter did not identify any issues with the

 quality of the products or delivery of the products by GenCanna. A true and correct copy of the

 Response Letter is not attached hereto because it purports to be a confidential settlement

 communication; GenCanna reserves all rights as to the admissibility of the Response Letter in this

 or any other legal action.

           33.   The outstanding balance due and owing by Green Roads to GenCanna for the goods

 purchased by Green Roads is no less than $718,750.00.

                                      CLAIM FOR RELIEF

                              COUNT I - BREACH OF CONTRACT

           34.   GenCanna incorporates the foregoing paragraphs by reference as if fully stated

 herein.

           35.   The quotes, sales orders, and invoices described above are a binding, enforceable

 contract requiring Green Roads to pay the invoiced purchase price for the goods that GenCanna

 shipped to Green Roads.

           36.   GenCanna delivered 700 units of .25 kg bundled custom crystalline cannabidiol to

 Green Roads as evidenced by, among other things, the invoices attached to this Complaint, and

 has otherwise satisfied all obligations and conditions to the enforcement of Green Roads’




                                                 8
Case 20-50133-grs        Doc 1524    Filed 11/13/20 Entered 11/13/20 17:39:48               Desc Main
                                    Document     Page 9 of 10



 contractual obligations.. To date, Green Roads has remitted only $25,000.00 to GenCanna on

 account of these invoices.

           37.   Green Roads has not paid $718,750.00 of the purchase price.

           38.   Therefore, Green Roads is in breach of its contractual obligations as set forth in the

 respective quotes and invoices to GenCanna.

           39.   GenCanna is damaged in the amount of $718,750.00, plus interest.

                              COUNT II – UNJUST ENRICHMENT

           40.   GenCanna incorporates the foregoing paragraphs by reference as if fully stated

 herein.

           41.   GenCanna delivered 700 units of .25 kg bundled custom crystalline cannabidiol to

 Green Roads as evidenced by, among other things, the invoices attached to this Complaint.          To

 date, Green Roads has remitted only $25,000.00 to GenCanna on account of these invoices.

           42.   Green Roads benefitted from the receipt of the products delivered by GenCanna to

 Green Roads.

           43.   Green Roads has not paid $718,750.00 of the purchase price for the goods that

 GenCanna delivered to Green Roads.

           44.   Green Roads’ retention of the products without remittance of payment to GenCanna

 and to GenCanna’s detriment violates fundamental principles of justice, equity, and good

 conscience.

           45.   Green Roads has been unjustly enriched at GenCanna’s expense by retaining the

 products at issue without payment to GenCanna.

           46.   As a result, GenCanna is entitled to recover from Green Roads the sum of

 $718,750.00, plus pre-judgment interest, post-judgment interest, attorneys’ fees and costs.



                                                   9
Case 20-50133-grs       Doc 1524 Filed 11/13/20 Entered 11/13/20 17:39:48              Desc Main
                                Document    Page 10 of 10



                                  RESERVATION OF RIGHTS

        47.     GenCanna explicitly reserves the right to amend the Complaint.

                                CONSENT TO JURISDICTION

        48.     Regardless of whether this proceeding is core, non-core, or otherwise, GenCanna

 consents to the entry of a final order and judgment by the United States Bankruptcy Court for the

 Eastern District of Kentucky in this adversary proceeding.

        WHEREFORE, GenCanna respectfully requests that the Court grant judgment in favor of

 GenCanna in the amount of $718,750.00, plus interest, costs, and attorneys’ fees, and such other

 and further relief as the Court deems just and proper.



 Dated: November 13, 2020                             Respectfully submitted,

  /s/ James R. Irving                                 Michael J. Barrie
  James R. Irving                                     William M. Alleman, Jr.
  April A. Wimberg                                    Noelle B. Torrice
  Christopher B. Madden                               BENESCH, FRIEDLANDER, COPLAN, & ARONOFF
  DENTONS BINGHAM GREENEBAUM LLP                      LLP
  3500 PNC Tower                                      1313 N. Market Street, Suite 1201
  101 South Fifth Street                              Wilmington, DE 19801
  Louisville, Kentucky 40202                          Telephone: (302) 442-7010
  Telephone:     (502) 587-3606                       E-mail:      mbarrie@beneschlaw.com
  Facsimile:     (502) 540-2215                                    walleman@beneschlaw.com
  E-mail:        james.irving@dentons.com                          ntorrice@beneschlaw.com
                 april.wimberg@dentons.com
                 chris.madden@dentons.com

  Counsel to the Debtors




                                                 10
